




AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT

January 31, 2014
This Amendment No. 2 (this “Amendment”) to the Employment Agreement between
Comstock Mining Inc. (the “Corporation”) and Corrado De Gasperis (the
“Executive”), dated as of April 20, 2010, as amended November 2, 2012 (the
“Employment Agreement”), is entered into as of January 31, 2014, between the
Corporation and the Executive.
WITNESSETH:
WHEREAS, the Corporation and the Executive desire to clarify the procedures
related to the vesting and settlement of certain awards made to the Executive;
and
NOW, THEREFORE, in consideration of the covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are
mutually acknowledged, the Corporation and the Executive hereby agree as
follows:
1.Capitalized Terms. Whenever capitalized terms are used in this Amendment, they
shall have the meanings set forth in this Amendment or, if not defined in this
Amendment, as set forth in the Employment Agreement.
2.    Agreement.
(a)
The adoption of the Corporation’s 2011 Equity Incentive Plan (the “Plan”)
satisfies the requirements of the Employment Agreement relating to the adoption
of an incentive stock plan providing for the issuance of certain of the fully
diluted equity of the Corporation (the “Required Plan”).

(b)
The award (the “Award”) set forth in the Restricted Stock Agreement between the
Corporation and the Executive entered into as of December 21, 2011 (the “RSA”)
satisfies the requirements of the Employment Agreement in relation to the grant
of awards to the Executive under the Required Plan.

(c)
Neither Section 2(a) above nor Section 2(b) above will limit the Corporation’s
obligations with respect to (i) maintaining and continuing the Plan or, except
to the extent expressly set forth herein, the Employment Agreement, the RSA and
the Award or (ii) fully and timely performing its obligations thereunder, as
amended hereby.

(d)
Subject to Section 2(e) below, each tranche of the Award shall vest on the later
to occur of the date set forth in the RSA or July 1, 2014; provided, that:

(i)
if the Executive is terminated for Cause before July 1, 2014, then all tranches
of the Award shall be forfeited;







--------------------------------------------------------------------------------




(ii)
if (1) the vesting conditions for a tranche of the Award as set forth in the RSA
are satisfied on or before July 1, 2014 and (2) on or before July 1, 2014 (A)
the Executive dies or resigns for any reason, including Good Reason or due to
his Disability or (B) the Corporation terminates the Executive’s employment
other than for Cause, then in either case such tranches shall vest as of the
date of such death, resignation or termination (as applicable) as if this
Amendment had not been adopted; and

(iii)
if, without regard to this Amendment, one or more tranches of the Award would
have vested prior to or upon a Change in Control (as defined in the Plan), such
tranches shall vest as if this Amendment had not been adopted.

(e)
Notwithstanding anything to the contrary herein, the vesting of the Award and
the issuance of Common Stock to the Executive shall be delayed and conditioned
upon the Corporation or the Executive making adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the
settlement of the Award in accordance with Section 2(e)(i) or 2(e)(ii) below.

(i)
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the Award that the Corporation determines has a Market
Value sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in 2(e)(ii) below, the Committee shall deposit with and authorize the
plan administrator, to sell a number of shares of Common Stock that are issued
under the Award (in such quantity and with such frequency that such plan
administrator determines may be sold without materially disrupting the trading
market for the Common Stock), which the Corporation determines is sufficient to
generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the Plan in which all participants receive an average
price. For this purpose, “Market Value” will be calculated as the closing price
of the Common Stock as reported by NYSE MKT on the day that the Award would
otherwise vest. The Executive acknowledges and agrees that the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty and that until such shares are vested, the Executive will be exposed
to the risk of fluctuations in the price of the Common Stock.

(ii)
To the extent required by applicable federal, state or other law, the Executive
shall make arrangements satisfactory to the Corporation for the payment and
satisfaction of any income tax, social security tax, payroll


2



--------------------------------------------------------------------------------




tax, social taxes, applicable national or local taxes, or payment on account of
other tax related to withholding obligations that arise by reason of the
granting of the Award, vesting of the Award or any sale of shares of the Common
Stock (whichever is applicable).
(iii)
Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following vesting of the Award, provided that the tax withholding
obligations as specified under this Section 2(e) of this Amendment have been
satisfied and the Executive has completed, signed and returned any documents and
taken any additional action that the Corporation deems appropriate to enable it
to accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in the name of the Executive (or may be issued to the
executor or personal representative of the Executive, in the event of death or
Disability), and may be effected by recording shares on the stock records of the
Corporation or by crediting shares in an account established on behalf of the
Executive with a brokerage firm or other custodian, in each case as determined
by the Corporation.

(f)
The Corporation shall hold the Executive harmless, on an after-tax basis, for
any additional tax (including interest and penalties) over and above ordinary
income and employment taxes that may be imposed on the Executive under federal
and state tax laws by as a result of this Amendment. The Executive shall
cooperate with respect to the Corporation’s opposition to the imposition of such
additional tax and the Corporation’s right to direct such opposition. Any
payments required to be made by the Corporation under this Section 2(f) shall be
made to the Executive no later than December 31 of the year following the year
in which the related taxes are remitted to the applicable taxing authority.

3.    Entire Agreement. Except as specifically amended by this Amendment, all of
the terms and conditions of the Employment Agreement and, the RSA shall remain
in full force and effect. This Amendment, together with the Employment Agreement
and the RSA, constitute the entire agreement between the parties with respect to
the subject matter hereof. In the event of a conflict or inconsistency between a
provision in the Employment Agreement (as amended hereby) and a provision in the
RSA (as amended hereby), the provision more favorable to the Executive shall
govern. This Amendment shall not be amended except by a written instrument
executed by the parties which specifically states that it is amending this
Amendment. References herein to “tranches” of the Award shall include “portions”
or other parts of the Award subject to vesting at different times or upon
different events.
4.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES THEREOF)

3



--------------------------------------------------------------------------------




APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
5.    Counterparts. This Amendment may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original
instrument, but all of which together shall constitute one and the same
instrument. It shall not be necessary when making proof of this Amendment to
account for any counterparts other than a sufficient number of counterparts
which, when taken together, contain signatures of all of the parties. A
facsimile or PDF of an original shall be as effective as delivery of such
original.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
above first written.
COMSTOCK MINING INC.




By:
/s/ William J. Nance

Name: William Nance
Title: Chairman of the Compensation Committee of the Board of Directors of
Comstock Mining Inc.


/s/ Corrado De Gasperis
Corrado De Gasperis

4

